Samuel H. Hofstadter, J.
Motion for an order directing the clerk to enter judgment in plaintiff’s favor for $17,354.15, pursuant to the order of February 10, 1956, confirming the award is granted. There is nothing in the order of February 10, 1956, which denies the plaintiff’s right to interest from the date of the award pursuant to sections 480 and 1464 of the Civil Practice Act. The court is, therefore, constrained to allow interest from the date of the award (Matter of East India Trading Co. [Hatari], 280 App. Div. 420, affd. 305 N. Y. 866). Though the defendant appears to have been ready to pay the award as rendered and the plaintiff refused to accept payment pending *4the appeal from the order of confirmation (2 A D 2d 964), the defendant did not stop the running of interest by paying the money into court. The court is, therefore, without discretion to withhold the interest which accrued on the award. No costs are allowed. Settle order, which shall direct payment of the judgment in accordance with the memorandum on the companion motion filed herewith.